Case 5:19-cv-00615-TJC-PRL Document 40 Filed 06/08/20 Page 1 of 3 PageID 334




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION


   RACHELLE BEAUBRUN, KAYLA
   BUCHANAN, AMANDA DIMURO,
   KRISTEN GODUTO, KARA
   GUGGINO, SARA HOEHN, APRIL
   JOHNSON, MAGGIE LEON,
   REBECCA MORA, TERRY NAGY-
   PHILIPS, LAUREN REYNOLDS,
   ANN URSINY, CRISTIAN
   VILLALTA-GARCIA and KAREN
   WATSON,

                      Plaintiffs,

   v.                                              Case No. 5:19-cv-615-Oc-32PRL

   UNITED STATES OF AMERICA,

                      Defendant.


                                       ORDER

          The Court held a hearing on June 4, 2020, regarding, in part, Defendant’s

   Motion to Dismiss or alternatively to Sever (Doc. 25). The transcript of that

   hearing is incorporated herein. For the reasons stated on the record, it is

          ORDERED:

          1.    The Court GRANTS in part, DENIES in part, and DEFERS

   ruling in part on Defendant’s Motion to Dismiss or alternatively to Sever (Doc.

   25).
Case 5:19-cv-00615-TJC-PRL Document 40 Filed 06/08/20 Page 2 of 3 PageID 335




               a. The Motion is GRANTED to the extent that Plaintiffs’

                  negligence per se, negligent hiring, and negligent training

                  claims are dismissed without prejudice. In filing an amended

                  complaint, Plaintiffs must also plead sufficient facts to meet the

                  physical injury or commission of a sexual act requirement as set

                  forth in 28 U.S.C. § 1346(b)(2) for the six challenged Plaintiffs.

               b. The Motion is DENIED without prejudice as to Defendant’s

                  arguments relating to the discretionary function exception and

                  equitable tolling as to Plaintiff Guggino’s claims arising from

                  conduct at FCI Tallahassee.

               c. The Motion is DENIED as moot to the extent Defendant sought

                  to dismiss any failure to investigate, retaliatory transfer, or

                  access to counsel claims, because Plaintiffs’ counsel confirmed at

                  the hearing that Plaintiffs were not raising those as separate

                  claims but only as relevant background.

               d. The Court DEFERS ruling on Defendant’s request regarding

                  severance.

         2.    Plaintiffs who are represented by Bryan Busch, Esquire shall file

   an Amended Complaint as discussed at the hearing by June 22, 2020.




                                           2
Case 5:19-cv-00615-TJC-PRL Document 40 Filed 06/08/20 Page 3 of 3 PageID 336




           3.   Defendant shall respond to the Amended Complaint by July 15,

   2020. If Defendant files a motion to dismiss, Plaintiffs shall respond by August

   5, 2020.

           4.   By June 22, 2020, counsel for Defendant and Plaintiffs Leon,

   Dimuro, Mora, and Reynolds shall submit a proposed plan regarding severance

   of their claims.

           5.   All parties shall serve mandatory initial disclosures by June 22,

   2020.

           DONE AND ORDERED at Jacksonville, Florida, this 8th day of June,

   2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge




   JAX-3 6/5
   c:
   Counsel of Record




                                          3
